MEMORANDUM **
This is an appeal of the United States Tax Court’s order dismissing appellant’s case for lack of prosecution.
Appellant’s motion to file a late response to the motion to summarily affirm the judgment is granted. The Clerk shall file the response received on December 7, 2007.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we grant appellee’s motion to summarily affirm the tax court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.